Citation Nr: 1131365	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye disability, claimed as due to a corneal transplant received at a VA hospital in January 1973.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1958 through September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

This matter was previously before the Board in October 2010 at which time it was remanded for additional development.  The case was then returned to the Board, and in March 2011, the Board requested another VA medical expert opinion.  The medical opinion was obtained and the case was returned to the Board.  In April 2011, the Veteran was notified of this additional medical opinion, and in May 2011, he waived his right to have the RO initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have an additional disability as a result of the corneal transplant he received at a VA hospital in Jackson, Mississippi, in January 1973.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a right eye disability, claimed as due to a corneal transplant received at a VA hospital in January 1973, have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in October 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  This notice letter was provided prior to the initial RO adjudication of his claim.  While the notice letter provided did not include any information concerning the evaluation or the effective date that could be assigned should his claim be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this decision affirms the RO's denial, the Veteran is not prejudiced by the failure to provide him that further information.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post-service treatment records have been obtained.  He was afforded the opportunity for a personal hearing with a Decision Review Officer.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded a VA examination, and a VA expert medical opinion has been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Compensation Under 38 U.S.C.A. § 1151 for a Right Eye Disability

The Veteran contends that he is entitled to compensation for a right eye disability due to a corneal transplant he received at a VA hospital in January 1973.  He asserts that his current right eye blindness is a result of having undergone that surgery while having a fever.

If a Veteran receives treatment by or through VA and sustains disability in addition to that for which he was being treated, VA compensation may be awarded as if the additional disability was service-connected.  38 U.S.C.A. § 1151.  To qualify, the additional disability cannot be a result of the Veteran's willful misconduct and must have been caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA.  The proximate cause of the disability must be (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  Id.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  38 C.F.R. § 17.32(b) (2010).  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

A review of the evidence discloses that the Veteran underwent a corneal transplant at a VA hospital in January 1973.  The clinical note indicates that the risks and benefits of this surgery were discussed with the Veteran at that time.

The threshold question for the Board is whether the Veteran has an additional disability as a result of the corneal transplant he received at a VA hospital in Jackson, Mississippi, in January 1973.

In this regard, in July 2008, VA afforded the Veteran a VA examination.  The VA examiner reviewed the claims file and examined the Veteran.  Following the examination, the VA examiner diagnosed the Veteran with "blind right eye postoperative status penetrating corneal keratoplasty post injury status."  The VA examiner then determined that there was no evidence of any additional disability of the right eye related to his corneal transplant.  In October 2010, the Board remanded the claim for an addendum VA opinion.  The November 2010 addendum VA opinion did not address the question regarding an additional disability.  In April 2011, a VA physician provided another medical opinion.  Following a review of the claims file, the VA physician determined that "it is not as likely as not that the Veteran sustained additional disability from the penetrating keratoplasty (corneal transplant) in January 1973."  The VA physician's rationale was that there was "insufficient information to say that the penetrating keratoplasty or follow up caused additional disability."  The claims file does not contain any medical opinions to the contrary.

Based on these medical opinions, the Board finds that the Veteran does not have an additional disability as a result of the corneal transplant he received at a VA hospital in Jackson, Mississippi, in January 1973.  Therefore, the Veteran has not met the initial requirement for a 38 U.S.C.A. § 1151 claim, and his claim must be denied.  

In reaching this decision the Board has considered the Veteran's arguments in support of his assertions that he has an additional right eye disability following the corneal transplant he received at a VA hospital in January 1973.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, a right eye disability requires specialized training for a determination as to diagnosis, and is therefore not susceptible of lay opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  While the Board is sympathetic to the Veteran's contentions, in the final analysis, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye disability, claimed as due to a VA surgery provided in January 1973, is not warranted.





ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye disability, claimed as due to a VA surgery provided in January 1973, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


